Exhibit 10.2

 

EXECUTION VERSION

 

OCULAR THERAPEUTIX, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of May 29, 2019
by and between Ocular Therapeutix, Inc. (the “Company”), and Dr. Amarpreet S.
Sawhney (the “Consultant”), and will be effective as of the day immediately
following the Separation Date (hereinafter, the “Consulting Effective Date”).
Capitalized terms used but not defined herein have the meanings set forth in the
Transition, Separation and Release of Claims Agreement entered into by the
Company and the Consultant (the “Separation Agreement”) to which this Agreement
is attached as Attachment A.

 

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company as a result of having served as Chairman of the Company’s Board of
Directors, and previously as the Company’s President, Chief Executive Officer
and Executive Chairman; and

 

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and experience, and the Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

Section 1.  Services.

 

(a)         Services; Performance.  The Consultant shall render to the Company
the consulting services described in Exhibit A attached to this Agreement and
any additional consulting services as mutually agreed to by the Consultant and
the Company from time to time in writing (collectively, the “Services”).  The
Consultant shall perform, during such hours as may be reasonably required for
satisfactory performance of the Services, such Services in a professional manner
and consistent with the highest industry standards.  As of the Consulting
Effective Date, the Consultant and the Company intend that the Consultant shall
perform the Services for the Company from time to time at the Company’s
reasonable request, but no more than four (4) hours per week.  The Consultant
shall comply with all rules, procedures and standards promulgated from time to
time by the Company with respect to the Consultant’s access to and use of the
Company’s property, information, equipment and facilities in the course of the
Consultant’s provision of Services hereunder.

 

(b)         Non-Exclusive.  The parties agree that, at all times during the term
of this Agreement, (i) the Company shall be free to obtain consulting and
advisory services from any third party, and (ii) the Consultant shall be free to
provide consulting and advisory services to any third party, so long as the
provision of such services by the Consultant does not conflict with (x) the
Consultant’s provision of Services to the Company as described in Section 1(a),
or (y) the Consultant’s continuing obligations to the Company as detailed in the
Separation Agreement.

 

Section 2.  Compensation and Reimbursement.

 

(a)         Consulting Fees.  During the Consultation Period, the Company shall
pay the Consultant consulting fees in the amount of $500.00 per hour for
Services performed hereunder, to be paid to the Consultant in accordance with
Section 2(c) below (the “Consulting Fees”).

 

--------------------------------------------------------------------------------



 

(b)         Expense Reimbursement.  The Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement, so long as
they are approved in writing in advance by the Company.

 

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) to the extent that
such reimbursements or in-kind benefits are subject to Section 409A, including,
where applicable, the requirements that (i) any reimbursement is for expenses
incurred during Consultant’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

(c)          Itemized Statements.  At the end of any month in which the
Consultant performs Services and incurs expenses in accordance with
Section 2(b), the Consultant shall submit to the Company an itemized statement
of the Services performed, including the number of hours worked and the project
to which the Services relate, and the expenses incurred, including appropriate
and reasonable documentation.  The Company shall pay the Consultant the amount
set forth on such itemized statement within thirty (30) days after receipt.

 

(d)                                 No Employee Benefits.  The Consultant’s
relationship with the Company will be that of an independent contractor, and the
Consultant shall not, in connection with this relationship, be entitled to any
benefits, coverages or privileges, including without limitation health
insurance, social security, unemployment, workers compensation, or pension
payments, made available to employees of the Company.

 

(e)                                  Equity Vesting.  It is understood that
during the Consultation Period the Consultant’s Equity Awards will continue to
vest and be exercisable, as applicable, in accordance with the terms of the
applicable agreements and plan documents.  Vesting will cease immediately upon
termination of this Agreement for any reason in accordance with Section 3 below
but, notwithstanding anything set forth in the applicable agreements and plan
documents, any vested options shall be exercisable until the earlier of (i) the
original expiration date of such option or (ii) the date that is five (5) years
following the Consultant’s cessation of Services pursuant to this Agreement.

 

Section 3.  Term and Termination.

 

(a)         Consultation Period.  Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall, provided the Consultant
has timely entered into the Separation Agreement and Additional Release,
commence on the Consulting Effective Date and shall continue until terminated in
accordance with the provisions below (such period, the “Consultation Period”).
The Consultation Period shall automatically terminate upon the death, physical
incapacitation or mental incompetence of the Consultant, or, if the Consultant
revokes the Additional Release, upon the date of such revocation.  This
Agreement may further be terminated at any time after the Consulting Effective
Date in the following manner: (i) by the Company at any time immediately upon
written notice if the Consultant has materially breached this Agreement or the
Separation Agreement; (ii) by the Consultant at any time immediately upon
written notice if the Company has materially breached this Agreement or the
Separation Agreement; (iii) at any time upon the mutual written consent of the
parties hereto, or (iv) by either party for any reason upon ten (10) days’
written notice to the other party.

 

--------------------------------------------------------------------------------



 

(b)         Effects of Termination.  In the event of any termination under this
Section 3, the Consultant shall be entitled only to the Consulting Fees (if any)
due and payable to the Consultant at the time of such termination and expenses
(including reimbursements) incurred in accordance with Section 2(a) and
(b) prior to the effective date of such termination, and no further payments of
any kind will be due under this Agreement.

 

Section 4.  Independent Contractor.  The Consultant shall not, as of the
Consulting Effective Date or at any time during the Consultation Period, be
deemed an employee of the Company.  The Consultant’s status and relationship
with the Company shall be that of an independent contractor and consultant.  The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.  Nothing herein shall create, expressly or
by implication, a partnership, joint venture or other association between the
parties.  The Consultant shall be solely responsible for payment of all charges
and taxes arising from the payments to be made to the Consultant under this
Agreement and the Consultant agrees that the Company shall have no obligation or
liability with respect to such charges and/or taxes.

 

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon
(a) mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:

If to the Company:

To the Consultant at the last

Ocular Therapeutix, Inc.

address on file with the Company

15 Crosby Drive

 

Bedford, MA 01730

 

Attn:  Chief Executive Officer

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

Section 6.  Miscellaneous.  This Agreement, together with the Separation
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  For the avoidance of doubt, nothing herein supersedes the Separation
Agreement (including without limitation the ongoing force and effect of the
Consultant’s continuing obligations pursuant to Sections 5 and 6 of the
Employment Agreement).  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its conflict of laws rules.  The headings contained in this Agreement are for
the convenience of the parties and are not to be construed as a substantive
provision hereof.  This Agreement may not be modified or amended except in
writing signed or executed by the Consultant and the Company.  In the event any
provision of this Agreement is held to be unenforceable or invalid, such
unenforceability or invalidity shall not affect any other provisions of this
Agreement and such other provisions shall remain in full force and effect.  If
any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.  This Agreement shall be binding upon, and
inure to the benefit of, both parties hereto and their respective successors and
assigns, including any corporation with or into which the Company may be merged
or which may succeed to its assets or business; provided, however, that the
responsibility for actual performance of the Services may not be assigned or
delegated by the Consultant to any other person or entity.  This Agreement may
be executed

 

--------------------------------------------------------------------------------



 

in counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written above.

 

DR. AMARPREET S. SAWHNEY

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

/s/ Amarpreet S. Sawhney, Ph.D.

 

By:

/s/ Antony Mattessich

 

 

Name:

Antony Mattessich

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Services

 

The Consultant shall provide scientific and technical consulting and advisory
services.

 

--------------------------------------------------------------------------------